234 P.3d 133 (2010)
235 Or. App. 688
Aladdin H. HANDAM, Plaintiff-Appellant Cross-Respondent,
v.
WILSONVILLE HOLIDAY PARTNERS, LLC, an Oregon limited liability company, dba Wilsonville Holiday Inn, Defendant-Respondent Cross-Appellant, and
Gerardo Peregrina and Lockhart Investments, LLC, dba Lockhart Investments Management Group and Lockhart Investments, Defendants-Respondents.
C040634CV; A128759.
Court of Appeals of Oregon.
Submitted on Remand April 7, 2010.
Decided June 16, 2010.
Jeremy L. Fellows for appellant-cross-respondent.
John R. Osburn, Stephen F. Deatherage, and Bullivant Houser Bailey PC for respondentcross-appellant Wilsonville Holiday Partners, LLC, and respondent Gerardo Peregrina.
No appearance for respondent Lockhart Investments, LLC.
Before SCHUMAN, Presiding Judge, and WOLLHEIM, Judge, and ROSENBLUM, Judge.
PER CURIAM.
This case is before us on remand from the Oregon Supreme Court, Handam v. Wilsonville Holiday Partners, LLC, 347 Or. 533, 225 P.3d 43 (2010), with instructions to reconsider it in light of the court's decision in Lamson v. Crater Lake Motors, Inc., 346 Or. 628, 216 P.3d 852 (2009), which affirmed our decision in Lamson v. Crater Lake Motors, Inc., 216 Or.App. 366, 173 P.3d 1242 (2007). On remand, we observe that the Supreme Court's decision in Lamson makes it clear that we applied the correct legal test in our original opinion in this case, Handam v. Wilsonville Holiday Partners, LLC, 225 Or.App. 442, 201 P.3d 920 (2009) (Handam I). The reasoning and result set forth in Handam I are consistent with the Supreme Court's analysis in Lamson. Accordingly, we adhere to our original opinion and disposition in this case; for the reasons set forth in Handam I, we affirm on appeal and reverse and remand on cross-appeal.
On appeal, affirmed; on cross-appeal, reversed and remanded for entry of judgment for respondent-cross-appellant Wilsonville Holiday Partners, LLC.